579 S.E.2d 384 (2003)
357 N.C. 61
Karen Ann BLANKENSHIP and Mike Thompson
v.
TOWN AND COUNTRY FORD, INC. and Ford Credit Leasing Company, Inc.
No. 92P03.
Supreme Court of North Carolina.
March 27, 2003.
Harvey L. Cosper, Jr., Charlotte, for Town & Country Ford, Inc.
David Q. Burgess, for Blankenship & Thompson.
Prior report: 155 N.C.App. 161, 574 S.E.2d 132.

ORDER
Upon consideration of the petition filed by Defendant (Town and Country Ford, Inc.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*385 "Denied by order of the Court in conference, this the 27th day of March 2003."